Citation Nr: 0819274	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome left knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
chronic strain right ankle, formerly diagnosed as 
instability.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic strain left ankle, formerly diagnosed as instability.


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1992 to 
July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied entitlement to evaluations in excess of 
10 percent for right and left knee disabilities, and 10 
percent for right and left ankle disabilities.  These ratings 
were confirmed in August 2007.


FINDINGS OF FACT

1.  The veteran's bilateral knee disabilities are manifested 
by extension most severely limited to 5 degrees, flexion most 
severely limited to 125 degrees on the right and 140 degrees 
on the left, and complaints of pain and instability.

2.  The veteran's bilateral ankle disability is manifested by 
dorsiflexion on the right most severely limited to 8 degrees 
and planter flexion to 35 degrees, and dorsiflexion on the 
left most severely limited to 10 degrees and plantar flexion 
to 45 degrees, and complaints of pain and instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right knee disability are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5299-5257 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5299-5257 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for the right ankle disability are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for the left ankle disability are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In June 2005, the RO provided the veteran with pre-
adjudication notice addressing what is generally needed to 
substantiate an increased rating claim.  The RO provided the 
appellant with general notice of the criteria for assigning 
disability ratings and effective dates in March 2006.  While 
the March 2006 notice was not provided prior to the initial 
adjudication in December 2005, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an August 2007 
supplemental statement of the case and August 2007 rating 
decision, following the provision of notice.  No fundamental 
unfairness is shown due to this untimely notification.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  However, VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the increased rating claims has not been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claims, as VA has obtained all relevant evidence, and 
as the appellant has demonstrated actual knowledge of what 
was necessary to substantiate the claims.  Id.  Specifically, 
the veteran addressed how his disabilities affect his 
employment and daily life in statements received in January 
2006 and September 2006, and on his VA examinations in July 
2005 and July 2007.  He also described how his knee and ankle 
have limitation of motion and instability, which are relevant 
factors in rating these disabilities.  Additionally, he 
indicated on his VA-Form 9 that he had reviewed the 
regulations for rating his disabilities in an attempt to find 
the most relevant diagnostic code.  These actions by the 
veteran indicate actual knowledge of the right to submit 
additional evidence and of the availability of additional 
process, as well as the evidence necessary to substantiate 
the claims.  As both actual knowledge of the veteran's 
procedural rights and the evidence necessary to substantiate 
the claims have been demonstrated, and he has had a 
meaningful opportunity to participate in the development of 
his claims, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication without 
additional notice or process.  Furthermore, as discussed 
below, it appears that VA has obtained all relevant 
evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the knee and ankle disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

Knees

The RO granted service connection for left and right patella 
pain syndrome in October 1996, assigning 10 percent 
evaluations for each, effective July 22, 1996.  These ratings 
were confirmed in December 2002 and August 2004.

In June 2005, the veteran submitted an increased rating claim 
for his knees.  He indicated since his previous rating 
decision he had noticed increased pain in his knees, which 
affected his mobility.  He also mentioned that he had 
limitation of motion in his knees, instability, and a 
grinding sensation.

The veteran's bilateral knee disability currently is rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5257, for other impairment of the knee, recurrent 
subluxation or lateral instability, and 5299, which reflects 
that the condition rated does not have a specific diagnostic 
code.  

Under DC 5257, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is 
assigned under for severe recurrent subluxation or lateral 
instability.

Private medical records dated from December 2004 to July 2005 
note general findings of joint pain.  A July 2005 VA 
examination report shows that there was no lateral 
instability in the bilateral knees.  A July 2007 VA 
examination report shows complaints of giving away in the 
right knee but not in the left, approximately once a week; 
but he does not fall down.  On physical examination, the 
cruciate and collateral ligaments were stable.

These records show no medical findings of instability in the 
knees.  Although the veteran complained of instability in the 
knees, particularly the right knee, this would be no more 
than slight based on the physical evaluations.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  However, x-ray examination in July 2005 and 
July 2007 was normal.  The July 2007 VA examination report 
noted that the bilateral knee diagnoses were minimal, if any, 
retropatellar pain syndrome.

The veteran cannot receive a compensable rating based on 
limitation of motion in the knees.  The average normal range 
of motion of the knee is 0 to 140 degrees. 38 C.F.R. § 4.71a, 
Plate II.  DC 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 60 degrees warrants a noncompensable 
(0 percent) rating.  Flexion limited to 45 degrees warrants a 
10 percent rating.  Flexion limited to 30 degrees warrants a 
20 percent rating.  Flexion limited to 15 degrees warrants a 
30 percent rating.  

A July 2005 VA examination report notes that there was 140 
degrees of flexion, which was noted to be normal, with a 5-
degrees limitation of motion of both knees because of pain, 
weakness, fatigability, incoordination during flare-ups, and 
repetitive motion.  Applying this to what is considered 
normal flexion as noted by the examiner and under 38 C.F.R. 
§ 4.71a, Plate II, this would mean 135 degrees of flexion.  A 
July 2007 VA examination report shows that flexion was 
limited to 125 degrees out of 140 degrees on the right and 
140 out of 145 degrees on the left.  These would not allow 
for a rating higher than 0 percent for limitation of flexion.

DC 5261 addresses limitation of extension of the leg.  
Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees warrants a 
20 percent rating.  Extension limited to 20 degrees warrants 
a 30 percent rating.  Extension limited to 30 degrees 
warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.  

The July 2005 VA examination report noted normal 0 degrees of 
extension, with 5-degree motion loss of extension because of 
pain, weakness, fatigability, incoordination during flare-
ups, and repetitive motion.  This would translate to 
extension to 5 degrees.  The July 2007 VA examination report 
shows that extension was to 0 degrees in both knees.  These 
findings also do not support a compensable rating under DC 
5261.

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  DC 5256 does not 
apply, as the medical records show no findings of ankylosis 
in the knees.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  DC 5262 for nonunion of the tibia and fibula 
is not relevant, as this kind of impairment is not shown.  
The July 2005 VA examination report shows normal alignment in 
the knees, and no heat, redness, swelling, or deformity.  DC 
5258 also does not apply, as the evidence does not show 
dislocated semilunar cartilage.  

In evaluating the veteran's claims, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain, swelling, and limitation of 
motion of the knees, which limit his ability to run, jog, or 
do sports.  The medical records also noted a 5-degree motion 
loss because of because of pain, weakness, fatigability, 
incoordination during flare-ups, and repetitive motion.  This 
functional impairment, however, is considered by the 10 
percent ratings assigned under DC's 5299-5257.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the knees has been relatively 
stable throughout the appeals period, and has never been 
worse than what is warranted for 10 percent ratings.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates the criteria for 10 
percent ratings for the bilateral knee disabilities.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
the claims for increase and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Ankles

The RO granted service connection for a bilateral ankle 
disability in October 1996 assigning a 0 percent evaluation, 
effective July 22, 1996.  In December 2002, the RO granted an 
increased rating of 10 percent for the ankles, effective 
January 31, 2002.  These ratings were confirmed in August 
2004.
 
The veteran filed an increased rating claim for the bilateral 
ankle disability in June 2005.  He indicated that his ankles 
cause him greater pain affecting his mobility and that he has 
to wear ankle braces because of chronic pain, swelling, and 
instability.  He also mentioned the instability in his ankles 
caused him to sprain his ankles.

The bilateral ankle disability is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Codes (DCs) 5271 for limitation of motion 
of the ankle, and 5299, which reflects that the condition 
rated does not have a specific diagnostic code.  Moderate 
limited motion of the ankle warrants a 10 percent rating.  
Marked limited motion of the ankle warrants a 20 percent 
rating under DC 5271.  The words "moderate" and "marked" 
are not defined by the VA schedule of ratings.

The average normal range of motion of the ankle is from 0 to 
20 degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion. 38 C.F.R. § 4.71a, Plate II.

Private medical records dated from December 2004 to July 2005 
show complaints of joint pain.  A December 2004 private x-ray 
examination report was normal.  A July 2005 VA examination 
report shows the veteran reported he sometimes wore braces on 
his ankles, which gave way daily, the left more than the 
right.  On physical examination, he had a normal gait without 
assistive device and normally moved about the examining room, 
mounting and dismounting the examining table.  Range of 
motion in the left ankle showed 15 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  Range of motion in the 
right ankle showed 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  There was no crepitus of the ankles, 
deformity, heat, redness, or swelling.  The diagnosis was 
chronic ankle strains with instability.

An August 2006 private medical record notes the veteran 
sprained his ankle.

A July 2007 VA examination report shows the veteran had 
braces for his ankles, but did not bring them with him, and 
that his ankles bothered him daily with pain at a 7 out of 10 
on the left and 8 out of 10 on the right with flare-ups.  He 
also mentioned that he felt his ankles swelled, though he 
could not see the swelling.  He noted that he had an on-the-
job injury in August 2006 when he was getting off of a piece 
of equipment about two or three feet from the ground and came 
down on the ankle, stating that it gave away going into 
inversion.  He felt a pop and was treated with a soft cast 
for three weeks.  On physical examination, the gait was 
completely normal.  There was no tenderness to palpation and 
no swelling.  Manual muscle strength testing was at a 5 out 
of 5.  Capillary circulation in the toes was normal.  There 
was no instability on manual testing right or left.  Range of 
motion done three times elicited no complaints of pain.  On 
the right, dorsiflexion was at 8 to 12 degrees; planter 
flexion was to 35 degrees.  On the left dorsiflexion was at 
10 degrees; plantar flexion was to 45 degrees.  The examiner 
found that the functional impairment in the ankles was 
slight; there was no weakness, fatigability, or 
incoordination.  The examiner also found that there was no 
clinical evidence of instability or chronic instability of 
the ankles.  Additionally, the examiner noted that there was 
no evidence the work-related injury of August 2006 was due to 
his service-connected condition of the right ankle; in other 
words, the right ankle injury of August 2006 was less likely 
as not related to the service-connected right ankle problem.  
X-rays of the right ankle were normal. 

These records show that in the right ankle, dorsiflexion was 
most severely limited to 8 degrees, and on the left 
dorsiflexion was most severely limited to 10 degrees.  Since 
the average range of dorsiflexion is to 20 degrees, the 
veteran's range is about halfway between what is normal.  The 
records show that in the right ankle plantar flexion was most 
severely limited to 35 degrees and left ankle plantar flexion 
was to 45 degrees.  Since the average normal range of motion 
of the ankle is from 0 to 45 degrees of plantar flexion, the 
right ankle is limited by about 10 degrees; the left ankle 
plantar flexion is full. 38 C.F.R. § 4.71a, Plate II.  The 
most severe limitation of motion in the ankles is the 
dorsiflexion, which is limited to about midway between what 
is considered normal in both ankles.  The plantar flexion, 
however, is only limited by 10 degrees on the right and is 
full on the left.  These ranges of motion, as a whole, do not 
show more than moderate limitation of motion in the ankles.  
Thus, ratings higher than 10 percent do not apply under DC 
5271.

None of the remaining diagnostic codes pertaining to the 
ankle apply.  The evidence does not show any ankylosis of the 
ankle, which is evaluated under DC's 5270 and 5272.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  All of the medical records show motion in the ankles.  
DC 5273 does not apply, as none of the evidence shows 
malunion of the os calcis or astragalus.  X-ray examination 
consistently was normal and the ankles had no deformities.  
DC 5274 also does not apply, as none of the medical records 
show that an astragalectomy was performed.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Although the veteran had complaints of pain 
and instability in the ankles, the July 2007 medical record 
specifically shows no clinical evidence of chronic 
instability in the ankles.  The veteran also had no 
additional motion lost due to pain, fatigue, weakness, or 
lack of endurance following repetitive use.  As the objective 
evidence does not support any findings of significant 
functional loss in the ankles, the present 10 percent ratings 
under DC 5271 are considered adequate.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the ankles has been relatively 
stable throughout the appeals period, and has never been 
worse than what is warranted for 10 percent ratings.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates the criteria for 10 
percent ratings for the bilateral ankle disabilities.  38 
C.F.R. § 4.7.  The preponderance of the evidence is against 
the claims for increase and there is no doubt to be resolved. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Extra-schedular

Extra-schedular ratings do not apply for the knee and ankle 
disabilities.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The July 2005 and July 2007 medical records note 
that the veteran was considering changing occupations to a 
more sedentary-type job.  It was noted that he worked as a 
construction mechanic and had pain from standing up all day.  
He also could not lift more than 75 pounds.  While the 
veteran's knee and ankle disabilities are shown to affect the 
types of jobs the veteran can do, the evidence does not rise 
to the level of marked interference with employment.  The 
record also does not show any frequent periods of 
hospitalization due to the knee or ankle disabilities.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome right knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
retropatellar pain syndrome left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic strain right ankle, formerly diagnosed as instability 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
chronic strain left ankle, formerly diagnosed as instability 
is denied.



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


